Citation Nr: 9928467	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  88-44 934	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for a back disability.  

(The issues of entitlement to secondary service connection 
for a ganglion cyst of the right foot and gout, a compensable 
rating for bilateral pes planus, and a permanent and total 
disability rating for pension purposes are the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1978.  This appeal arises from a June 1987 rating decision of 
the Montgomery, Alabama Regional Office (RO), which denied 
the veteran's claims for service connection for epididymitis 
and a back disability.  The Board of Veterans' Appeals 
(Board) remanded the case in October 1988 and September 1989 
for additional development.  In June 1990, the Board entered 
a decision in this case, denying service connection for 
epididymitis and a back disability.  In statements received 
in May and December 1991, the veteran and his representative 
requested reconsideration of the June 1990 Board decision.  
In February 1992, the Board entered an order for 
reconsideration, and the case was put before a panel of six 
members of the Board with regard to the issues of entitlement 
to service connection for epididymitis and a back disability.  
Thereafter, the Board remanded this case to the RO in May 
1992 and March 1994 for additional development.

(The Board notes that the issue of entitlement to service 
connection for a back disability will be the subject of the 
remand which is appended to the decision below.)


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
epididymitis has been obtained by the RO.

2.  The medical evidence shows that the veteran has chronic 
epididymitis which is traceable to service.


CONCLUSION OF LAW

The veteran's epididymitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that on an April 1971 enlistment 
physical examination, the veteran's genitourinary system was 
clinically evaluated as normal.  In March 1973, there was a 
complaint of pain in the groin for two days.  The impression 
was muscle strain.  On an August 1974 physical examination, 
the veteran's genitourinary system was clinically evaluated 
as normal.  In May 1975, the veteran was hospitalized for 
pain in the right groin and a swollen testicle.  An 
examination revealed an enlarged right epididymis.  With 
treatment, the veteran rapidly improved and was discharged in 
June 1975 in good general condition with a diagnosis of right 
epididymitis.  In July 1975, there was a complaint of left 
testicular pain.  A subsequent July 1975 record indicates a 
complaint of moderate pain in the groin and scrotal areas 
which has persisted for a week.  An examination revealed an 
enlarged, tender left testis.  It was noted that the veteran 
had a history of epididymitis.  In September 1975, it was 
noted that the veteran's epididymitis was acting up again.  
Another September 1975 record reflects a complaint of a 
swollen left testicle and pain in the groin area.  The 
impression was right [sic] testicular pain.  The veteran was 
prescribed a scrotal support.  A subsequent September 1975 
record indicates that the veteran still had testicular 
discomfort.  The impression was rule out epididymitis.  In 
April 1976, there was a complaint of right testicular pain.  
The impression was scrotal pain.  In March 1977, there was a 
complaint of pain in the left groin area.  The veteran 
reported that he had left testicular swelling which 
disappeared with ice pack application.  The impression was 
left scrotal pain questionably secondary to resolving 
epididymitis by history.  On a January 1978 separation 
physical examination, the veteran's genitourinary system was 
clinically evaluated as normal.  

In July 1986, the veteran's claim for service connection for 
epididymitis was received.  

In August 1986, medical records dated from September 1981 to 
July 1985 from Charles Letts, M.D., were received.  In 
October 1981, the veteran was seen for epididymitis and was 
noted to be in need of medication.  A notation in October 
1982 indicated that the veteran was concerned about recurrent 
epididymitis.  

In a June 1987 rating decision, the RO denied the veteran's 
claim for service connection for epididymitis, stating that 
his epididymitis in service was acute and transitory.  On his 
appeal to the Board received in July 1988, the veteran 
indicated that in service while on duty in the Panama Canal 
zone his left testicle became infected.  He indicated that 
there were times when his testicle swelled and he became 
unable to function due to pain.  He stated that his problem 
recurred sometimes three times a year, lasting a month or 
more.  He stated that he had to wear a support every day and 
that his doctor informed him that his problem was worsening.

In October 1988 and September 1989, the Board remanded the 
case to the RO to afford the veteran a VA examination to 
ascertain the nature and severity of his disability.  

On a March 1990 VA consultation report pertaining to 
epididymitis, the veteran complained of having trouble for 15 
years.  An examination of the genitals was negative.  The 
impression was history of epididymis infection.  

In a letter dated in May 1990, the veteran indicated that a 
doctor in Tuskegee informed him that his epididymitis would 
be with him for the next 20 years.  

In May 1992, the Board remanded the case to the RO to obtain 
Montgomery VA Medical Center treatment records from 1978 to 
1981 and to afford the veteran a VA examination to ascertain 
the nature and severity of his disability.  

On a June 1992 VA consultation report, the veteran complained 
of sharp pains in his left testicle, radiating to his groin, 
and of a swollen testicle that worsened to the point where he 
required medication.  He had only a dull aching pain without 
swelling at the time, and there were no symptoms of 
epididymitis noted.  An examination revealed normal testicles 
and left epididymis.  The impression was no epididymitis now 
and history of chronic to acute epididymitis.

In January and March 1993, Montgomery VA Medical Center 
outpatient records dated from July 1987 to September 1992 
were received.  In June 1992, the veteran was seen in the 
genitourinary clinic for history of recurrent epididymitis 
and was diagnosed with urethritis and epididymitis.  

In a statement received at the Board in September 1993, the 
veteran indicated that he was examined at the VA twice on the 
same day in June 1992 and that one doctor concluded that 
epididymitis was not present at that time and the other 
doctor concluded that he did have epididymitis and prescribed 
some medication.  

In March 1994, the Board remanded the case to the RO to 
afford the veteran a VA examination and to obtain a medical 
opinion on the nature and etiology of the veteran's 
disability.  

A February 1995 radiology report from Vaughan Regional 
Medical Center notes that the veteran complained of pain in 
the scrotum and testicles.  An intravenous pyelogram revealed 
a normal examination.  On a testicular ultrasound, there was 
an abnormal finding of a small right-sided hydrocele which 
could represent infection, tumor, torsion, or trauma.  It was 
noted that tumor and torsion were not evident and that there 
was no ultrasound evidence for epididymitis or orchitis.  It 
was questioned whether the veteran had any history of trauma.  

A VA discharge summary dated in April 1996 showed that the 
veteran was hospitalized from March to April 1996 for 
treatment of a disability not at issue in this decision.  It 
was noted that during the course of the hospital stay an 
ultrasound of the testicles resulted in a finding and 
impression of chronic right epididymitis with a follow-up 
examination suggested.  [An examination was not conducted.]  
The diagnoses included epididymitis.  

In March 1997, a VA discharge summary was received, showing 
that the veteran was hospitalized from July to August 1995.  
During the period of his hospital stay, the veteran requested 
and was issued a scrotal support.  The diagnoses included 
history of epididymitis with exacerbation.  

II.  Analysis

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

38 C.F.R. § 3.303(b) states that continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned; when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 

In this case, the veteran contends that his testicle became 
infected in service and that his problem has recurred 
sometimes three times a year, lasting a month or more.  The 
evidence of record shows that in May 1975 the veteran was 
hospitalized for epididymitis.  Thereafter, he received 
treatment on numerous occasions for complaints of testicular 
or scrotal pain.  Following service, the evidence shows that 
the veteran was initially seen for epididymitis in October 
1981 and then in October 1982.  In March 1990, the veteran 
complained on a VA report that he had experienced trouble 
with epididymitis for 15 years.  In June 1992, he was twice 
examined at the VA.  He complained of sharp, radiating pains 
and a swollen left testicle but indicated that he experienced 
only a dull, aching pain without swelling at that particular 
time.  The diagnoses from the genitourinary clinic included 
epididymitis.  The impression on another VA consultation 
report included history of chronic to acute epididymitis.  In 
February 1995, there was another complaint of pain in the 
scrotum and testicles.  A radiology report from the Vaughan 
Regional Medical Center did not reveal evidence of 
epididymitis by ultrasound; however, during a period of 
hospitalization at the VA from July to August 1995, the 
veteran was issued a scrotal support and was diagnosed with 
history of epididymitis with exacerbation.  During a 
subsequent VA hospital stay from March to April 1996, an 
ultrasound of the testicles resulted in a finding of chronic 
epididymitis.  

After reviewing the evidence, the Board concludes that the 
veteran currently has chronic epididymitis which is traceable 
to service.  A comprehensive investigation of the record 
reveals that on numerous occasions there were findings of 
testicular and scrotal pain and swelling in service.  This 
symptomatology persisted following service.  VA records show 
that the veteran had a history of recurrent epididymitis.  
The most recent evidence consisting of hospital records dated 
in 1995 and 1996 clearly demonstrates that the veteran's 
epididymitis was chronic.  Therefore, with medical evidence 
that epididymitis was initially incurred in service, that 
symptomatology persisted periodically after service, and that 
there is a current diagnosis of chronic epididymitis, the 
Board concludes that service connection for epididymitis is 
warranted.  


ORDER

Entitlement to service connection for epididymitis is 
granted.  


REMAND

In the remand of March 1994, the Board directed the RO to 
afford the veteran an orthopedic examination in order to 
clarify the nature and etiology of any current back 
disability.  In the remand, the VA examiner was instructed to 
furnish an opinion regarding whether any current back 
disability is etiologically related to the veteran's 
inservice back complaints.  Thereafter, the veteran underwent 
a VA examination in October 1995, which was primarily 
concerned with another disability not at issue in this panel 
decision.  In evaluating the back, the examiner noted some 
findings that suggested some degree of limitation of motion 
of the lumbosacral spine, but the examiner did not provide a 
diagnosis for the back or an opinion regarding the etiology 
of any back disability.  

Under the foregoing circumstances, the Board has no other 
recourse but to return this case for another examination in 
order to comply with the remand directives.  In that regard, 
the Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  Accordingly, the 
case is REMANDED to the RO for the following actions:

1.  The veteran should be afforded a VA 
examination in orthopedics in order to 
determine the nature, extent, and 
etiology of any current back disability.  
The claims folder must be made available 
to the examiner prior to the examination 
so that pertinent aspects of the 
veteran's record may be reviewed.  All 
indicated diagnostic tests and x-rays 
should be accomplished.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
must furnish an opinion for the record as 
to whether it is at least as likely as 
not that any current back disability is 
etiologically related to the veteran's 
inservice back complaints.  The rationale 
for the opinion should be set forth in 
the examination report.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	L. W. Tobin	George R. Senyk
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	C. W. Symanski
Member, Board of Veterans' Appeals

			
	Mark F. Halsey	Andrew J. Mullen
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	N. R. Robin
Member, Board of Veterans' Appeals


 

